DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claim 2 is objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5 are dependent on claim 2 and are objected to for the same reasons given above regarding claim 2.
Claim 14 is objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17 are dependent on claim 14 and are objected to for the same reasons given above regarding claim 14.
Claim 21 is objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-23 are dependent on claim 14 and are objected to for the same reasons given above regarding claim 21.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
III.	Claims 13-19 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.
Claim 13 recites “a machine-readable medium having stored thereon a set of instructions” in line 1.  The specification does not clearly define the claimed “machine-readable medium” and includes an open-ended description regarding a computer-readable media that does not exclude other media from the claim (see the Specification, page 178, paragraph [0564]).  One skilled in the art would understand the claimed “machine-readable medium” to include a transitory signal because the specification does not clearly define the term and the above open-ended description does not exclude other media from the claim.   A claim for a machine-readable medium including transitory signals is not considered to be directed to statutory subject matter.  Therefore, claim 13 is rejected under 35 U.S.C 101 as being directed to non-statutory subject matter.
Claims 14-19 are dependent on claim 13 and are rejected for being directed to non-statutory subject matter for the same reasons given above regarding claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


IV.	Claims 1, 7-8, 10-13, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarkar et al. (US 2018/0349788 A1).
	Regarding claim 1 Sarkar teaches a processor (see paragraphs [0056] & [0058]) comprising: one or more circuits to use a first neural network (target network 154, Fig. 1) to generate a first set of neural network parameters (see paragraphs [0030] & [0042], training a target network for a first training period to obtain weights (parameters) reads on one or more circuits to use a first neural network to generate a first set of neural network parameters) and a second neural network (introspection network 114, Fig. 1) to use the first set of neural network parameters to predict a second set of neural network parameters to be used by the first network (see paragraphs [0031] & [0046] and Fig. 1 & Fig. 4, The system may obtain, for each of the plurality of weights a predicted value for the weight by providing the weight history sample to the introspection network, the introspection network is trained to provide the predicted value given the weight history sample.  This reads on a second neural network to use the first set of neural network parameters to predict a second set of neural network parameters to be used by the first network).
Regarding claim 7 Sarkar teaches a system comprising one or more processors (see paragraphs [0056] & [0058]) comprising: one or more processors to use a first neural network (target network 154, Fig. 1) to generate a first set of neural network parameters (see paragraphs [0030] & [0042], training a target network for a first training period to obtain weights (parameters) reads on one or more circuits to use a first neural network to generate a first set of neural network parameters) and a second neural network (introspection network 114, Fig. 1) to use the first set of neural network parameters to predict a second set of neural network parameters to be used by the first network (see paragraphs [0031] & [0046] and Fig. 1 & Fig. 4, The system may obtain, for each of the plurality of weights a predicted value for the weight by providing the weight history sample to the introspection network, the introspection network is trained to provide the predicted value given the weight history sample.  This reads on a second neural network to use the first set of neural network parameters to predict a second set of neural network parameters to be used by the first network).
Regarding claim 8 Sarkar teaches wherein: a training framework stores the first set of neural network parameters as a result of training the first neural network  (see paragraphs [0042] and Fig. 4, training a target network obtains weights that are stored a weight history sample and this reads on a training framework stores the first set of neural network parameters as a result of training the first neural network); the second neural network predicts the second set of neural network parameters based, at least in part, on one or more subsets of the first set of neural network parameters; and the training framework updates one or more data values in the first neural network using one or more values from the second set of neural network parameters (see paragraphs [0031] & [0046] and Fig. 1 & Fig. 4, The system may obtain, for each of the plurality of weights a predicted value for the weight by providing the weight history sample to the introspection network, the introspection network is trained to provide the predicted value given the weight history sample, the weights are set to the predictive values and training of the target network is finished.  This reads on the second neural network predicts the second set of neural network parameters based, at least in part, on one or more subsets of the first set of neural network parameters; and the training framework updates one or more data values in the first neural network using one or more values from the second set of neural network parameters).
Regarding claim 10 Sarkar teaches wherein the second neural network infers one or more numerical values for each individual node of the first neural network and predicts each parameter in the second set of neural network parameters based, at least in part, on the one more numerical values (see paragraphs [0046] – [0047], The introspection network is trained to provide the predicted value given the weight history sample obtained from the target network.  Once the predicted values for the plurality of weights are obtained, the process includes setting each of the weight values to its respective predicted value.  This reads on wherein the second neural network infers one or more numerical values for each individual node of the first neural network and predicts each parameter in the second set of neural network parameters based, at least in part, on the one more numerical values).
Regarding claim 11 Sarkar teaches wherein the second network predicts the second set of neural network parameters once the training framework completes a threshold number of training iterations (see paragraphs [0044] & [0046], at some time t, the first training period ends and the system applies the introspection network to the weights and this reads on wherein the second network predicts the second set of neural network parameters once the training framework completes a threshold number of training iterations).
Regarding claim 12 Sarkar teaches wherein the first set of neural network parameters comprise weight data values and bias data values for each individual node of the first neural network (see paragraph [0036], weights may be multiplied by a scaling factor, the scaling factor may depend on attributes of a source network and this reads on wherein the first set of neural network parameters comprise weight data values and bias data values for each individual node of the first neural network).
Regarding claim 13 Sarkar teaches a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors (see paragraphs [0056]; [0058]; [0064]) to at least: use a first neural network (target network 154, Fig. 1) to generate a first set of neural network parameters (see paragraphs [0030] & [0042], training a target network for a first training period to obtain weights (parameters) reads on one or more circuits to use a first neural network to generate a first set of neural network parameters) and a second neural network (introspection network 114, Fig. 1) to use the first set of neural network parameters to predict a second set of neural network parameters to be used by the first network (see paragraphs [0031] & [0046] and Fig. 1 & Fig. 4, The system may obtain, for each of the plurality of weights a predicted value for the weight by providing the weight history sample to the introspection network, the introspection network is trained to provide the predicted value given the weight history sample.  This reads on a second neural network to use the first set of neural network parameters to predict a second set of neural network parameters to be used by the first network).
Regarding claim 19 Sarkar and Martin teach limitations as recited in claim 8 and therefore claim 19 is rejected for the same reasons given above.
Regarding claim 20 Sarkar teaches a method (see paragraphs [0062] & [0063]) comprising: using a first neural network (target network 154, Fig. 1) to generate a first set of neural network parameters (see paragraphs [0030] & [0042], training a target network for a first training period to obtain weights (parameters) reads on one or more circuits to use a first neural network to generate a first set of neural network parameters) and a second neural network (introspection network 114, Fig. 1) to use the first set of neural network parameters to predict a second set of neural network parameters to be used by the first network (see paragraphs [0031] & [0046] and Fig. 1 & Fig. 4, The system may obtain, for each of the plurality of weights a predicted value for the weight by providing the weight history sample to the introspection network, the introspection network is trained to provide the predicted value given the weight history sample.  This reads on a second neural network to use the first set of neural network parameters to predict a second set of neural network parameters to be used by the first network).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
V.	Claims 6, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US 2018/0349788 A1) in view of Martin et al. (US 2019/0266386 A1).
Regarding claim 6 Sarkar teaches the process of claim 1 except for wherein the second neural network is a deep learning model comprising a linear estimator.
Martin teaches wherein a estimator may comprise a linear regression (see paragraphs [0041] & [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second neural network in Sarkar adapt to include a linear estimator because it would be more efficient and outperform more complex estimators (see Martin, paragraph [0059]).
Regarding claim 9 Sarkar and Martin teach limitations as recited in claim 6 and therefore claim 9 is rejected for the same reasons given above.
Regarding claim 18 Sarkar and Martin teach limitations as recited in claim 6 and therefore claim 18 is rejected for the same reasons given above.

VI.	Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US 2018/0349788 A1) in view of Putman et al. (US 11,086,988 B1).
Regarding claim 24 Sarkar teaches the method of claim 20 including wherein the second neural network trained is based, at least in part, on the first neural network parameters (see paragraph [0046], weight sample history from first neural network used by second network and reads on wherein the second neural network trained is based, at least in part, on the first neural network parameters) and except for wherein the second neural network is a recurrent neural network.
Putman teaches that machine learning techniques can utilize one or more of recurrent neural networks (see col. 7, lines 41-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second neural network a recurrent neural network because such neural networks are well known to be included in machine learning techniques (see Putman, col. 7, lines 41-48). 
Regarding claim 25 Sarkar teaches the method of claim 20 except for wherein the second neural network is a deep learning model comprising one or more hidden Markov models.
Putman teaches that machine learning techniques can utilize one or more of deep learning model comprising one or more hidden Markov models (see col. 7, lines 41-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make wherein the second neural network is a deep learning model comprising one or more hidden Markov models because such neural networks are well known to be included in machine learning techniques (see Putman, col. 7, lines 41-48). 

Conclusion
VII.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Redmond et al. Pub. No.: US 2021/0342730 A1 discloses a system and method of quantum enhanced accelerated neural network training including using a quantum system or quantum computer to accelerate training of a chosen neural network algorithm used for specific application (see abstract and paragraph [0028]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/               Primary Examiner, Art Unit 2647                                                                                                                                                                                         
July 30, 2022